DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hook and loop and stitching (claim 4 (recites hook and loop), which depends from claim 2 (recites stitching)) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the disclosure describes stitching and hook and loop only as alternatives.  However, claim 4 (which recites hook and loop) depends from claim 2 (which recites stitching).  Therefore, the recited configuration would have both hook and loop and stitching.  It appears that claim 4 should depend from claim 1.  For the 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, it is not clear whether the lines of stitching or hook and loop are in addition to the lines of attachment recited in claim 1.  It is recommended that claims 2-4 read “wherein the lines of attachment are stitching” or something similar to indicate that the stitching or hook and loop are the lines of attachment recited in claim 1.  For the purposes of the prior art rejections below, it will be assumed that the stitching and hook and loop are the lines of attachment in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,264,471 to Glenn in view of US Patent 8,714,425 to Meyer.
Regarding claim 1, Glenn discloses a substantially rectangular main body (10), the main body including utensil storage compartments (compartments 13, 14 are capable of holding utensils) in a portion thereof, said storage compartments formed by folding over a first flap of the main body along a first fold line substantially transverse to the longitudinal axis of the main body (Fig. 2 – 10 is folded over as claimed to form the pocket) and attaching said first flap to the underlying portion of the main body along lines of attachment (12 – Fig. 1) substantially parallel to the longitudinal axis of the main body.  Glenn fails to disclose a bag.  However, Meyer discloses a bag (Fig. 1) for holding and carrying the main body when folded (the bag is capable of holding and carrying the main body when folded), said bag including a strap (22) partially held within a tubular seam (34 – Fig. 3) of the bag located at, and at least partially defining, the open end of the bag (see Figs. 1, 4).  It would have been obvious to one of ordinary skill to have used Meyer’s backpack to carry the main body because it would allow for hands-free carrying of the main body.  The combination discloses a backpack picnic bag assembly (the assembly is capable of being used for picnics).
Regarding claim 2, the combination from claim 1 discloses wherein said compartments are defined and separated from one another by spaced apart lines of stitching (12 – Glenn) running substantially parallel to the longitudinal axis of the main body and attaching the first flap to a portion of the main body underlying said first flap (Fig. 2 – Glenn).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn and Meyer, further in view of US Published Application 2001/0044964 to Phillips.
Regarding claim 3, the combination from claim 1 discloses wherein said compartments are defined and separated from one another by spaced apart lines (12 – Glenn) running substantially parallel to the longitudinal axis of the main body.  The combination fails to disclose hook and loop.  However, Phillips discloses a blanket including a pocket (14) and discloses that stitching and hook and loop are known alternatives for forming the pocket (para. 0020).  It would have been obvious to one of ordinary skill to have used hook and loop to form the pocket in the combination because it only involves a simple substitution of one known, equivalent securing element for another to obtain predictable results.
Regarding claim 4, the combination from claim 3 discloses wherein cooperating and substantially equal lengths of hook and loop fastener strips (Phillips) are attached to inwardly facing portions of the first flap (Glenn – the bottom of the flap forming pockets 13, 14), and to the portions of the main body underlying said first flap (Glenn - corresponding portions of 10 forming pockets 13, 14), so that when the first flap is folded upon the main body (Glenn Fig. 2) the fastener strips attached to the first flap contact the cooperating fastener strips of the underlying main body and become removably attached thereto (the hook and loop (Phillips) secure at the lines labeled 12 in Glenn and each would extend as long as the stitch lines 12 in Glenn, making them equal).  However, to remove all doubt, Phillips discloses using hook and loop (60) that are substantially the same length.  It would have been obvious to one of ordinary skill to have used hook and loop strips that are substantially the same length because it would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734